Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
29, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00552-CV



IN RE RICHARD BEDNAR, DIAMOND ENERGY SERVICES, LP, DESMD
          X, LLC, AND WSB INVESTMENTS, LLC, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               151st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2021-75488

                          MEMORANDUM OPINION

      On July 27, 2022, relators Richard Bednar, Diamond Energy Services, LP,
Desmd X, LLC, and WSB Investments, LLC filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relators ask this court to compel the Honorable Mike Engelhart,
presiding judge of the 151st District Court of Harris County, to set aside his February
4, 2022 order granting real parties in interest’s motion to compel production and
responses to post-judgment discovery.

        Relators have not shown that they are entitled mandamus relief. Accordingly,
we deny relators’ petition for writ of mandamus. We also deny relator’s motion to
stay.


                                   PER CURIAM

Panel consists of Chief Justice Tracy Christopher and Justices Ken Wise and Charles
Spain. (Spain, J., dissenting. Persisting in my view that our duty as judges is to
reach a decision on the merits based on a proper record and that due process and due
course of law require that this court give notice when the original proceeding record
does not comply with the Texas Rules of Appellate Procedure, I would give relator
ten days’ notice of involuntary dismissal for failure to comply with Texas Rule of
Appellate Procedure 52.7(a) requiring a properly authenticated transcript of any
relevant testimony from any underlying proceeding, including any exhibits offered
in evidence, or a statement that no testimony was adduced in connection with the
matter complained. Tex. R. App. P. 52.7(a); see also In re Kholaif, 624 S.W.3d 228,
231 (order), mand. dism’d, 615 S.W.3d 369 (Tex. App.—Houston [14th Dist.] 2020,
orig. proceeding); see also Tex. Civ. Prac. & Rem. Code Ann. § 132.001(authorizing
unsworn declarations). I dissent from the court’s failure to provide notice and an
opportunity to cure. I would not rule on the motion for temporary relief at this time.
I express no opinion on the merits of the petition for writ of mandamus).




                                          2